 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     SARA WINSLOW (DCBN 457643)
 3   Chief, Civil Division

 4   JULIE C. REAGIN (CABN 167934)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7181
 7           FAX: (415) 436-6570
             Julie.Reagin@usdoj.gov
 8
     Attorneys for Plaintiff
 9

10                                    UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13

14   UNITED STATES OF AMERICA,                      CASE NO. CR 02-0170-02 CRB

15           Plaintiff,                             WRIT OF CONTINUING GARNISHMENT

16      V.


17   MYLENE C. O'CAMPO,

18           Defendant,

19

20   CORK SUPPLY USA, INC.,

21           Garnishee.

22

23           TO:     Cork Supply USA, Inc.
                     531 Stone Road
24                   Benicia, CA 94510

25
     YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE UNITED
26
     STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE DEFENDANT-
27
     JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.
28


     WRIT OF CONTINUING GARNISHMENT
     CR 02-0170-02 CRB
